         Case 1:20-cv-01442-LJV-MJR Document 1 Filed 10/06/20 Page 1 of 4



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

KEITH ARMSTRONG and
CONNIE ARMSTRONG,                                        NOTICE OF REMOVAL

                                     Plaintiffs,         Civil Action #:
v.

LOWES HOME CENTERS, LLC f/k/a
LOWE’S HOME CENTERS, INC.,
LOWE’S COMPANIES, INC.,
LOWE’S OF HAMBURG NEW YORK 2074 and
LOWE’S HOME IMPROVEMENT,

                                    Defendants.

TO:      United States District Court
         Western District of New York

         Pursuant to 28 U.S.C. §1441 and 1332, the action entitled Keith Armstrong, et al. v.

Lowe’s Companies, Inc., et al. commenced in the Supreme Court of the State of New York for

the County of Erie, Index Number 80510/2020, is hereby removed by Defendant, Lowe’s Home

Centers, LLC (incorrectly sued herein as “Lowe’s Home Centers, LLC f/k/a Lowe’s Home

Centers, Inc., Lowe’s Companies, Inc., Lowe’s of Hamburg New York 2704, and Lowe’s Home

Improvement”) (hereinafter “Lowe’s” or “Defendant”), from the Supreme Court of the State of

New York, County of Erie to the United States District Court for the Western District of New

York by the filing of this Notice of Removal with the Clerk of the United States District Court

for the Western District of New York.

         Defendant, by and through its attorneys, Goldberg Segalla LLP, respectfully states the

following as grounds for removing this action:

                                        Procedural History

         1.    On or about May 28, 2020, the above-captioned civil action was commenced in

the Supreme Court of the State of New York, County of Erie. Plaintiffs’ Summons and


27934863.v1
         Case 1:20-cv-01442-LJV-MJR Document 1 Filed 10/06/20 Page 2 of 4



Complaint were assigned Index Number 805010/2020 (hereinafter, the “State Court Action”).

         2.    According to the Affidavits of Service filed on June 19, 2020, Lowe’s of

Hamburg New York 2074 and Lowe’s Home Improvement were served through personal service

on June 18, 2020 and through the United States Postal Service on June 19, 2020. Lowe’s of

Hamburg New York 2074 and Lowe’s Home Improvement are not legal entities.

         3.    According to the Affidavit of Service filed on June 29, 2020, Lowe’s Home

Centers, LLC was served through the New York Secretary of State on June 23, 2020.

         4.    According to the Affidavits of Service filed on July 24, 2020, Lowe’s Companies,

Inc. was served through personal service on July 20, 2020.

         5.    An Index of all documents filed in State Court is attached as Exhibit A pursuant

to Local Rule 81(a)(3)(A). A copy of all pleadings and proceedings to date is attached as

Exhibit B.

                                             Parties

         6.    Upon information and belief, plaintiffs are residents of Erie County, State of New

York.

         7.    Defendant is incorporated under the laws of the state of North Carolina and has a

principal place of business in North Carolina.

         8.    More specifically, Lowe’s Home Centers, LLC, is a limited liability company

organized under the laws of North Carolina and with a principal place of business at 1000

Lowe’s Boulevard, Mooresville, North Carolina 28117.

         9.    The sole member of Lowe’s Home Centers, LLC is Lowe’s Companies, Inc., a

Lowe’s entity plaintiff improperly named in the Complaint.

         10.   Lowe’s Companies, Inc. was incorporated under the laws of North Carolina and

has a principal place of business at 1000 Lowe’s Boulevard, Mooresville, North Carolina 28117.

         11.   Lowe’s of Hamburg New York 2074 and Lowe’s Home Improvement are not


27934863.v1
         Case 1:20-cv-01442-LJV-MJR Document 1 Filed 10/06/20 Page 3 of 4



legal entities, and are thus not viable parties to the action.

         12.    Accordingly, full diversity exists between the parties.

                                             Jurisdiction

         13.    This Court has subject-matter jurisdiction of the action pursuant to 28 U.S.C. §

1332 in that it is a civil action between citizens of different states, and the matter in controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs.

                                          Basis for Removal

         14.    This Court has subject-matter jurisdiction on the basis of diversity of citizenship

under 28 U.S.C. § 1332. Venue is proper pursuant to 28 U.S.C. § 1441(a) as this is the federal

district court for the district embracing the place where the state court suit is pending.

         15.    Though the Complaint does not state the amount of damages that will be sought,

on or about September 21, 2020, plaintiffs made a written demand of $725,000 to resolve their

claims against Lowe’s. Therefore, it is Lowe’s good faith belief that the amount in controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs. Plaintiffs’ response to

Lowe’s Demand pursuant to CPLR §3017(c) dated September 21, 2020 is attached as Exhibit C.

         16.    As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

served upon plaintiffs, by and through their attorneys of record, and is being filed with the Clerk

of the Court of the State of New York, Supreme Court, County of Erie.

         17.    Copies of all process, pleadings, and orders served upon Defendant in the State of

New York Supreme Court, County of Erie, Index No. 805010/2020, are attached as Exhibit B.

        18.     By filing this Notice of Removal, Defendant does not waive any defenses which

may be available to it, including, but not limited to, its right to contest in personam jurisdiction

over Defendant and improper service of process.

        19.     No previous application has been made for the relief requested herein.




27934863.v1
         Case 1:20-cv-01442-LJV-MJR Document 1 Filed 10/06/20 Page 4 of 4



         WHEREFORE, Defendant files this Notice of Removal so that the entire State Court

Action bearing Index No. 805010/2020 now pending in the State of New York, Supreme Court,

County of Erie be removed to this court for all further proceedings.

Dated: Buffalo, New York
       October 6, 2020

                                                     GOLDBERG SEGALLA LLP

                                                     /s/Kenneth L. Bostick, Jr.
                                                     Kenneth L. Bostick, Jr., Esq.
                                                     Attorney for Defendant
                                                     Lowe’s Home Centers, LLC
                                                     665 Main Street
                                                     Buffalo, New York 14203-1425
                                                     (716) 566 - 5447
                                                     kbostick@goldbergseglla.com




TO:      Tiffany M. Kopacz, Esq.
         Chiacchia & Flemming, LLP
         Attorneys for Plaintiffs
         5113 South Park Avenue
         Hamburg, NY 14075
         (716) 648-3030
         kristi@cf-legal.com




27934863.v1
